AO ~45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               i<
                                                                                                                                        Pagelofl /.......)



                                       UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                v.

                      Joel Samay Cortes-Pina                                     Case Number: 2: 19-mj-9177

                                                                                Federal Defen
                                                                                Defendant's Attorney
                                                                                                                FILED
REGISTRATION NO. 84733298
THE DEFENDANT:                                                                            APR .2 .2 2019
 IZI pleadedguiltytocount(s) 1 ofComplaint                                     J_ __ctE:RKu~r.iis!Rict t:r'\J\                                      I
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

 0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               1TIME SERVED                                 0                                        days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monda~ril      22, 2019
                                                                         Date of Imposition of Sentence


Received. _ .>:::::>r ~­
       .::..ousM              l..~,.




Clerk's Office Copy                                                                                                          2:19-mj-9177
